Exhibit 10.3
 
 
SUBLICENSE AGREEMENT


This SUBLICENSE AGREEMENT (this "Agreement") is effective as of December 1, 2015
(the "Effective Date") by and between Integrity Trust Company, LLC, a Colorado
limited liability company (the "Licensor") and Integrity Capital Income Fund,
Inc., a Colorado corporation (the "Licensee") (each a "party," and collectively,
the "parties").


RECITALS


WHEREAS, Licensor is a licensee of the trademark "Integrity Bank & Trust," and
related logo, evidenced by Assigned Serial Nos. 2876685 and 2876686 (the
"Licensed Mark") for the United States (the "Territory") pursuant to a License
Agreement between the Owner and the Licensor dated as of the date hereof (the
"Master License").


WHEREAS, Integrity Bank & Trust, a Colorado corporation (the "Owner", the owner
of the Licensed Mark) intends to apply for additional marks in connection with
financial and investment services in the field of securities, private equity and
debt financing, portfolio and fund management; investment products including
open- and closed-end investment funds, all of which will relate to and be
included in the definition of "Licensed Mark" for all purposes under this
Agreement.
 
WHEREAS, the Licensor is an investment adviser that is exempt from registration
under the Investment Advisers Act of 1940, as amended.
 
WHEREAS, the Licensee is a business development company registered under the
Investment Company Act of 1940.
 
WHEREAS, pursuant to the Investment Advisory and Administrative Services
Agreement, effective August 29, 2014, by and between the Owner and the Licensee,
which has been assigned by the Owner to the Licensor (the "Advisory Agreement"),
the Licensee has engaged the Licensor to act as the investment adviser to the
Licensee and to provide certain administrative services to the Licensee
necessary for it to operate.
 
WHEREAS, the Licensee desires to use the Licensed Mark in connection with the
operation of its business, and the Licensor is willing to permit the Licensee to
use the Licensed Mark, and the Owner has consented to such use, subject to the
terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE 1
LICENSE GRANT TO THE LICENSEE
 
1.1            License.  Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee, and the Licensee hereby accepts from
Licensor, a non-exclusive, royalty-free right and sublicense to use the Licensed
Mark or part thereof (meaning, "Integrity" or "Integrity Bank") solely and
exclusively as an element of the Licensee's own company name and trademark in
connection with the business operations of the Licensee.  Except as provided
above, neither the Licensee nor any affiliate, owner, director, officer,
employee, or agent thereof shall otherwise use the Licensed Mark or any
derivative thereof without the prior express written consent of the Licensor in
its sole and absolute discretion.  All rights not expressly granted to the
Licensee hereunder shall remain the exclusive property of Licensor.
 
 
1

--------------------------------------------------------------------------------

 
1.2             Licensor's Use.  Nothing in this Agreement shall preclude
Licensor or any of its respective successors or assigns from using or permitting
other entities to use the Licensed Mark whether or not such entity directly or
indirectly competes or conflicts with the Licensee's business in any manner.


ARTICLE 2
OWNERSHIP
 
2.1            Ownership.  The Licensee acknowledges and agrees that Owner is
the owner of all right, title, and interest in and to the Licensed Mark, and all
such right, title, and interest shall remain with the Owner.  The Licensee shall
not otherwise contest, dispute, or challenge Owner's right, title, and interest
in and to the Licensed Mark.
 
2.2            Goodwill.  All goodwill and reputation generated by Licensee's
use of the Licensed Mark shall inure to the benefit of Owner.  The Licensee
shall not by any act or omission use the Licensed Mark in any manner that
disparages or reflects adversely on Owner, Licensor or their business or
reputation.  Except as expressly provided herein, no party may use any trademark
or service mark of another party without that party's prior written consent,
which consent shall be given in that party's sole discretion.
 
ARTICLE 3
COMPLIANCE
 
3.1            Quality Control.  In order to preserve the inherent value of the
Licensed Mark, the Licensee agrees to use reasonable efforts to ensure that it
maintains the quality of the Licensee's business and the operation thereof equal
to the standards prevailing in the operation of the Owner's and Licensor's 
businesses as such operations may change from time to time.  The Licensee
further agrees to use the Licensed Mark in accordance with such quality
standards as may be reasonably established by Licensor and communicated to the
Licensee from time to time in writing, or as may be agreed to by the parties
from time to time in writing.  The Licensee acknowledges that the Licensor
retains the right to inspect the books and records of the Licensee from time to
time to determine whether the Licensee is maintaining such quality standards.
 
3.2            Compliance With Laws.  The Licensee agrees that the business
operated by it in connection with the Licensed Mark shall comply with all laws,
rules, regulations and requirements of any governmental body in the Territory or
elsewhere as may be applicable to the operation, advertising and promotion of
the business, and that it shall notify Licensor of any action that must be taken
by the Licensee to comply with such law, rules, regulations or requirements.
 
 
2

--------------------------------------------------------------------------------


 
3.3            Sample Right.  The Licensor shall have the right to receive, upon
request made to the Licensee, samples of each use of the Licensed Mark by the
Licensee.


3.4            Notification of Infringement.  The Licensee shall immediately
notify the Licensor and provide to the Licensor all relevant background facts
upon becoming aware of (i) any registrations of, or applications for
registration of, marks in the Territory that do or may conflict with the
Licensed Mark, and (ii) any infringements, imitations, or illegal use or misuse
of the Licensed Mark in the Territory.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1            Mutual Representations.  Each party hereby represents and
warrants to the other parties as follows:
  
(a)            Due Authorization.  Such party is a corporation or limited
liability company, as applicable, duly organized and in good standing in the
jurisdiction or its incorporation as of the Effective Date, and the execution,
delivery and performance of this Agreement by such party has been duly
authorized by all necessary action on the part of such party.
 
(b)            Due Execution.  This Agreement has been duly executed and
delivered by such party and, with due authorization, execution and delivery by
the other party, constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms.
 
(c)            No Conflict.  Such party's execution, delivery and performance of
this Agreement do not: (i) violate, conflict with or result in the breach of any
provision of the articles or by-laws (or similar organizational documents) of
such party; (ii) conflict with or violate any law or governmental order
applicable to such party or any of its assets, properties or businesses; or
(iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of
any contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which it is a party.
 
4.2            Licensee Representation.  Licensee represents and warrants to
Licensor that it is aware there are numerous federally registered trademarks
that are similar to the Licensed Mark and that Licensee and Licensor may have
limited ability to prevail on a third party's claim of infringement of the
Licensed Mark or protect themselves in the event a third party's mark is
infringing on the Licensed Mark.  Licensee assumes such risk.
 
3

--------------------------------------------------------------------------------



ARTICLE 5
TERM AND TERMINATION
 
5.1            Term.  This Agreement shall expire:  (i) upon expiration or
termination of the Advisory Agreement; (ii) if the Licensor ceases to serve as
investment adviser to the Licensee; (iii) upon any material breach of the
Agreement by the Licensee that is not cured within 15 days; (iv) upon sixty (60)
days' written notice of termination by the Licensor or the Licensee to the other
party; or (v) upon termination of the Master License Agreement.
 
5.2            Upon Termination.  Upon expiration or termination of this
Agreement pursuant to Paragraph 5.1 above, all rights granted to the Licensee
under this Agreement with respect to the Licensed Mark shall cease, and the
Licensee shall immediately discontinue use of the Licensed Mark; provided,
however, that notwithstanding the foregoing, so long as the Licensee promptly
makes all reasonable efforts to change its name, and in fact does change its
name within six months of termination of this Agreement so as not to include the
Licensed Mark or any part thereof, the continued use of the Licensed Mark or
part thereof by the Licensee as part of its own company name during such six
month period shall not constitute a breach of this Agreement.


ARTICLE 6
MISCELLANEOUS
 
6.1            Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.  No party may assign, delegate or otherwise transfer this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the other parties.  No assignment by any party permitted hereunder shall relieve
the applicable party of its obligations under this Agreement.  Any assignment by
a party in accordance with the terms of this Agreement shall be pursuant to a
written assignment agreement in which the assignee expressly assumes the
assigning party's rights and obligations hereunder.
 
6.2            Independent Contractor.  Except as expressly provided or
authorized in the Advisory Agreement, no party shall have, or shall represent
that it has, any power, right or authority to bind the other parties to any
obligation or liability, or to assume or create any obligation or liability on
behalf of the other parties.
  
6.3            Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service (with signature required), by facsimile, by
electronic mail, or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses:


If to the Licensor:


Integrity Trust Company, LLC
13540 Meadowgrass Drive, Suite 100
Colorado Springs, Colorado 80921
Phone:  (719) 955-4801
Attn:  Randall Rush, Manager


If to the Licensee:


Integrity Capital Income Fund, Inc.
13540 Meadowgrass Drive, Suite 100
Colorado Springs, Colorado 80921
Phone:  (719) 955-4801
Attn:  Eric Davis, President
 


4

--------------------------------------------------------------------------------

6.4            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Colorado applicable to
contracts formed and to be performed entirely within the State of Colorado
without giving effect to the conflicts of law principles thereof, to the extent
such principles would require or permit the application of the laws of another
jurisdiction.  The parties unconditionally and irrevocably consent to the
exclusive jurisdiction of the courts located in the State of Colorado and waive
any objection with respect thereto, for the purpose of any action, suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.
 
6.5            Amendment.  This Agreement may not be amended or modified except
by an instrument in writing signed by all parties hereto.
 
6.6            No Waiver.  The failure of any party to enforce at any time for
any period the provisions of or any rights deriving from this Agreement shall
not be construed to be a waiver of such provisions or rights or the right of
such party thereafter to enforce such provisions, and no waiver shall be binding
unless executed in writing by all parties hereto.
 
6.7           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.8           Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
  
6.9            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original
instrument and all of which taken together shall constitute one and the same
agreement.
 
6.10          Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties with
respect to such subject matter.
 
6.11          Third-Party Beneficiaries.  Nothing in this Agreement, either
express or implied, is intended to or shall confer upon any third party any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
 
[Remainder of Page Intentionally Blank]
 
 
5

--------------------------------------------------------------------------------

 
             IN WITNESS WHEREOF, each party has caused this Agreement to be
executed as of the Effective Date by its duly authorized officer.
 


LICENSOR:


INTEGRITY TRUST COMPANY, LLC






By:  /s/ Randall Rush
Name:  Randall Rush
Title:  Manager




LICENSEE:


INTEGRITY CAPITAL INCOME FUND, INC.






By:  /s/ Eric Davis
Name:  Eric Davis
Title:  President




CONSENT OF OWNER:


Integrity Bank & Trust hereby consents to this sublicense of the Licensed Mark


INTEGRITY BANK & TRUST






By:  /s/ Randall Rush
Name:  Randall Rush
Title:  Chairman
 
 
 
6